United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.D., Appellant
and
U.S. POSTAL SERVICE, MUNGER STATION,
Wichita, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
No appearance, for the Director

Docket No. 08-928
Issued: June 11, 2008

Oral Argument May 15, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2008 appellant, through counsel, filed a timely appeal from a merit
decision of the Office of Workers’ Compensation Programs dated January 3, 2008, which denied
her request for modification of a September 3, 1998 loss of wage-earning capacity decision.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the Office properly denied modification of appellant’s September 3,
1998 wage-earning capacity determination.
FACTUAL HISTORY
The case is on appeal to the Board for the fourth time. On August 23, 1996 appellant, a
38-year-old distribution clerk, filed an occupational disease claim alleging that on August 1,

1996 she first realized her tendinitis in her shoulders and arms was employment related.1 The
Office accepted the claim for bilateral tendinitis of the shoulders and arms.2 In the first appeal,
the Board affirmed the Office’s October 11, 2002 decision which found that the medical
evidence was not sufficient to establish that she sustained a recurrence of disability on and after
May 26, 2001 due to her accepted August 23, 1996 employment injury.3 The Board noted that
new evidence was submitted both subsequent to the October 11, 2002 hearing representative’s
decision and with her appeal.4 In the second appeal, the Board found that the October 23, 2002
and November 14, 2004 reports of Dr. Niernberger constituted relevant and pertinent new
medical evidence sufficient to reopen the case.5 Thus, the Board set aside the Office’s
December 29, 2004 nonmerit decision and remanded the case for a decision on the merits. On
November 26, 2007 the Board issued an order remanding the case and cancelling oral argument.6
The Board concluded that the Office’s December 20, 2005 decision failed to contain a statement
of reasons and findings of fact as required by the regulations. The facts and history contained in
the prior appeals are incorporated by reference.
The medical evidence relevant to the issue at hand includes the October 23, 2002 and
November 14, 2004 reports by Dr. Niernberger, a treating Board-certified family practitioner. In
an October 23, 2002 report, Dr. Niernberger informed the Office that he had limited appellant “to
what she normally does. Apparently ‘walling mail’ is a primary duty in her job.” He opined that
appellant stated that he “would require her not to ‘wall mail’ since this is a repetitive motion that
will just exacerbate her shoulder pain” and “[t]his type of work will further exacerbate her pain
and should not be done.”

1

This was assigned claim number A11-0152314. The Office also accepted that appellant sustained a contusion of
the left hand due to an injury sustained on March 3, 1997. This was assigned claim number A11-0155819. The
Office accepted a cervical strain due to an injury sustained on May 31, 1997. This was assigned claim number A110157359.
2

Appellant accepted a June 19, 1998 limited-duty position offer on June 25, 1998. The position was as a
modified general clerk working eight hours a day with Sunday and Wednesday off. Restrictions included lifting up
to 15 pounds for 8 hours, 6 hours of sitting, 8 hours of standing, 3 hours of intermittent walking, 4 hours of
continuous stooping and bending, 8 hours, continuous twisting, 2 hours, fine manipulation, 2 hours of “reaching
above the shoulder level intermittent with 5 pounds,” overhead work was prohibited as was “no working more than
18 inches from body.” Duties included distributing accountable mail, maintaining general delivery mail; answering
dutch door and customer telephone inquiries, verifying CFS mail, liaisoning “between CCFS and carrier,” ordering
station supplies, maintaining AVUS, checking in carriers, working on return mail, entering hold mails orders,
walling box mail and “[o]ther duties may be assigned as necessary and appropriate.” On September 3, 1998 issued a
loss of wage-earning capacity decision which found appellant had no loss of wages. Appellant retired on disability
from the employing establishment effective June 3, 2003.
3

Docket No. 03-1539 (issued November 19, 2003).

4

This evidence included an October 23, 2002 report by Dr. Jerry E. Niernberger, a Board-certified family
practitioner, which restricted appellant from walling mail, and an October 14, 2003 treatment note by David R.
Reinsch, a physician’s assistant.
5

Docket No. 05-1323 (issued November 9, 2005).

6

Docket No. 07-533 (issued November 26, 2007).

2

In a November 14, 2004 report, Dr. Niernberger stated, with regards to a worsening of
appellant’s condition prior to April 23, 2001, the following:
“[Her work] has seemed to aggravate and actually exacerbated her preexisting
condition due to repetitive use throughout the day of the arms and hands, which
causes inflammation to tendons, ligaments, and muscles. Continued use of the
arms and hands, shoulders causes more inflammation, pain. At the time, the
patient will overcompensate certain muscle groups, which they in turn causes
weakening of antagonistic muscle groups, tendons [and] ligaments. Overall, what
this means is, just worsens her condition.”
By decision dated January 3, 2008, the Office denied appellant’s request for modification
of the September 3, 1998 loss of wage-earning capacity decision.
LEGAL PRECEDENT
The Office’s procedure manual provides that, if a formal loss of wage-earning capacity
decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss.7 The procedure manual further indicates that,
under these circumstances, the claims examiner will need to evaluate the request according to the
customary criteria for modifying a formal loss of wage-earning capacity decision.8
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.9 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.10
ANALYSIS
The medical evidence relevant to appellant’s capacity to earn wages as a modified
general clerk consists of Dr. Niernberger’s October 23, 2002 and November 14, 2004 reports.
Dr. Niernberger, in his October 23, 2002 report, indicated that appellant could not “wall mail” as
this was repetitive work and would aggravate her shoulder condition and thus should not be
performed. In his November 14, 2004 report, he opined that appellant’s condition had worsened
and that her limited-duty work both aggravated and caused an exacerbation of her preexisting
condition as a result of the “repetitive use throughout the day of the arms and hands, which
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Mary E. Marshall, 56 ECAB 420 (2005).
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Harley Sims, Jr., 56 ECAB 320 (2005).
9

D.M., 59 ECAB ___ (Docket No. 07-1230, issued November 13, 2007); Tamra McCauley, 51 ECAB
375 (2000).
10

P.C., 58 ECAB ___ (Docket No. 06-1954, issued March 6, 2007); Harley Sims, Jr., supra note 8.

3

causes inflammation to tendons, ligaments [and] muscles.” Dr. Niernberger further noted that
appellant’s “[c]ontinued use of the arms and hands, shoulders causes more inflammation, pain”
and that as a result appellant “will overcompensate certain muscle groups, which they in turn
causes weakening of antagonistic muscle groups, tendons [and] ligaments. Overall, what this
means is, just worsens her condition.” The Board finds that these reports are therefore
supportive of appellant’s contention that her employment-related condition has worsened and she
cannot work eight hours a day as a modified general clerk, as found by the Office in its
September 3, 1998 loss of wage-earning capacity decision.
Proceedings under the Federal Employees’ Compensation Act are not adversarial in
nature and while the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence.11 In this case, although the reports of
Dr. Niernberger do not contain rationale sufficient to discharge appellant’s burden of proof to
establish that her employment-related condition has worsened or changed such that the
September 3, 1998 wage-earning capacity decision should be modified, the reports constitute
substantial, unrefuted evidence in support of her modification claim such that further
development of the case by the Office is warranted.12
On remand, the Office should further develop the medical evidence as appropriate to
obtain a rationalized opinion regarding whether appellant has established that the September 3,
1998 loss of wage-earning capacity decision should be modified. Following such further
development of the case record as it deems necessary, the Office should issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision as to whether modification
of appellant’s wage-earning capacity determination is warranted.

11

Donald R. Gervasi, 57 ECAB 281 (2005); Betty J. Smith, 54 ECAB 174 (2002).

12

Thaddeus J. Spevack, 53 ECAB 474 (2002); see John J. Carlone, 41 ECAB 354 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 3, 2008 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: June 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

